UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6119


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARIAN KENDELL ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:07-cr-00032-MR-4; 1:12-cv-00276-MR)


Submitted:   May 30, 2013                  Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darian Kendell Robinson, Appellant Pro Se.     Thomas Richard
Ascik, Amy Elizabeth Ray, Assistant United States Attorneys,
Jill Westmoreland Rose, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darian Kendell Robinson seeks to appeal the district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive    28    U.S.C.A.    § 2255    (West       Supp.       2012)    motion,    and

dismissing it on that basis.            The order is not appealable unless

a   circuit     justice        or     judge     issues        a     certificate        of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2006).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this        standard       by      demonstrating          that

reasonable    jurists      would      find     that     the        district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief     on   procedural         grounds,        the    prisoner         must

demonstrate    both    that     the    dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Robinson has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.



                                         2
            Additionally, we construe Robinson’s notice of appeal

and   informal    brief    as    an    application     to    file    a    second   or

successive § 2255 motion.             United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).             In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing
      evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive
      to cases on collateral review by the Supreme Court,
      that was previously unavailable.

28 U.S.C.A. § 2255(h) (West Supp. 2012).                    Robinson’s claims do

not   satisfy    either    of   these     criteria.         Therefore,      we   deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented     in    the   materials

before   this    court    and   argument      would   not    aid    the   decisional

process.



                                                                           DISMISSED




                                          3